NO. 12-17-00100-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

ANTONIO WILSON,                                 §      APPEAL FROM THE 13TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      NAVARRO COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Antonio Wilson appeals from his conviction for aggravated robbery. In one issue, he
challenges the sufficiency of the evidence to support his conviction. We affirm.


                                         BACKGROUND
       The State charged Appellant with aggravated robbery, to which he pleaded “not guilty.”
At trial, Delena Bearden, the manager at Taco Shop, testified that she knows Appellant because
he worked for her at the Taco Shop and played football with her son. It had been approximately
one month since she saw Appellant and six months since he had worked at the Taco Shop.
       On the night before the robbery, she took the weekend deposit to her home. On
December 29, 2015, Bearden arrived at the restaurant shortly before 7:00 a.m. and entered the
office to prepare the deposit. She did not lock the door to the restaurant, and turned off the
alarm. At some point, Bearden heard the employee door close. When she looked out of the
office, she saw a black male walking towards her. He wore a black jogging suit and ski mask,
and carried a backpack, and a gun. Bearden immediately called him “Tony,” the name she calls
Appellant. She recognized Appellant’s voice when he told her to give him the money. Bearden
said, “Tony, don’t do this,” to which he replied, “[Y]ou don’t know who this is.” Bearden
grabbed the gun and the two engaged in a physical struggle. She testified that she would not
have fought as aggressively had she not known him, as she wanted to reason with him and try to
prevent him from ruining his life. Bearden testified that she had no doubt that Appellant
committed the robbery.
       Officer Jarrett Girard with the Corsicana Police Department testified that the security
footage showed a black male entering the store. The man engaged in a physical struggle with
Bearden, managed to enter the shop’s office, and exited the shop with the money. Girard
testified that Bearden never wavered in her belief that a former employee committed the robbery.
       Detective Rex Givens with the Corsicana Police Department testified that Bearden
identified Appellant as the man who robbed the Taco Shop. She told Givens that she had worked
with Appellant at the shop, recognized his voice and general stature, and could see his eyes and
the lower part of his jaw during the robbery. Givens testified that internal thefts, involving an
employee stealing money, is most prevalent. He identified the following factors as supporting
his belief that an employee robbed the Taco Shop: the time Bearden arrived with the money, an
employee would know Bearden would be alone, and an employee would know where to go once
he entered the shop, such as the office and behind the counter. His belief was further confirmed
by the fact that surveillance cameras caught the suspect covering his face in the alley, which
indicated knowledge that cameras were present.
       Tedrick Wilson, Appellant’s brother, testified that he was working in Ennis on the day of
the robbery. His shift ended at 7:00 a.m., but he could not recall what time he arrived in
Corsicana. He gave inconsistent accounts of his actions after leaving Ennis, and testified that he
possibly had time to travel to Corsicana while the robbery was occurring. He attempted to
contact Appellant after the robbery, but Appellant did not return his calls. He did not speak to
Appellant until three months after the robbery. Bearden testified that Tedrick had also worked at
the Taco Shop, but that he was taller and more muscular than Appellant, had different hair, and
walked differently. She explained that Appellant has a “slimmer build” and walks on the “balls
of his feet.” Tedrick denied committing or being involved in the robbery. He had also sent
Bearden a text denying involvement in the robbery.
       Carolyne Wells, Appellant’s mother, testified that Appellant had been living with her in
Dallas. She recalled that, on December 29, Appellant wore a black t-shirt and black jogging
pants. She could not recall him either leaving early in the morning or not being present when she
awoke, but she insisted that Appellant was home that day.



                                                 2
       Officer Bradley Sherrard, a patrol corporal for the City of Ennis, testified that on March
8, 2016, a vehicle caught his attention because there was a paint smear obscuring the license
plate. He saw the driver fail to signal and conducted a traffic stop. The driver claimed he did not
have a driver’s license, and he identified himself as Tedrick Wilson. Because Sherrard smelled
an odor of marijuana emitting from the vehicle, he asked the driver to exit the vehicle. Sherrard
asked to see the driver’s wallet, which contained a driver’s license for Appellant. Appellant
admitted lying about his identity because of a warrant for his arrest related to armed robbery.
       At the conclusion of trial, the jury found Appellant guilty of aggravated robbery, and
assessed his sentence at imprisonment for seven years. This appeal followed.


                                 SUFFICIENCY OF THE EVIDENCE
       In his sole issue, Appellant contends the evidence is legally insufficient to support his
conviction because the State failed to prove that he is the person who committed the robbery.
Standard of Review and Applicable Law
       When reviewing the sufficiency of the evidence, we determine whether, considering all
the evidence in the light most favorable to the verdict, the jury was rationally justified in finding
guilt beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010).
The jury is the sole judge of the witnesses’ credibility and the weight to be given their testimony.
Id. We give deference to the jury’s responsibility to fairly resolve evidentiary conflicts, weigh
the evidence, and draw reasonable inferences from basic facts to ultimate facts. Hooper v. State,
214 S.W.3d 9, 13 (Tex. Crim. App. 2007). Circumstantial evidence is as probative as direct
evidence in establishing the accused’s guilt. Id.
       A person commits aggravated robbery when, in the course of committing theft and with
intent to obtain or maintain control of property, he causes serious bodily injury to another or uses
or exhibits a deadly weapon. TEX. PENAL CODE ANN. §§ 29.02(a), 29.03(a) (West 2011). The
state has the burden to prove, beyond a reasonable doubt, that the accused is the person who
committed the charged offense. See Johnson v. State, 673 S.W.2d 190, 196 (Tex. Crim. App.
1984); see also Smith v. State, 56 S.W.3d 739, 744 (Tex. App.—Houston [14th Dist.] 2001, pet.
ref’d). The state may prove identity by either direct or circumstantial evidence, and through
inferences. Gardner v. State, 306 S.W.3d 274, 285 (Tex. Crim. App. 2009); Smith, 56 S.W.3d at
744.



                                                    3
Analysis
       On appeal, Appellant maintains that the evidence is insufficient to prove identity because
Bearden gave inconsistent statements, he had an alibi via his mother, no physical evidence
connected him to the offense, and other evidence implicates Tedrick rather than Appellant.
       The jury heard Bearden positively identify Appellant as the robber. She testified that she
recognized Appellant’s voice and would not have struggled with the robber had she not known
him. Detective Givens testified that internal thefts involving an employee are the most prevalent
and he believed that an employee robbed the Taco Shop. Although both Appellant and Tedrick
had worked at the Taco Shop, the jury heard Bearden explain her familiarity with Appellant and
Tedrick, including the differences between the two men. Additionally, the jury heard Tedrick’s
denial of any wrongdoing.
       Tedrick also testified that Appellant failed to return his calls after the robbery. Although
Appellant’s mother insisted that Appellant was home on the day of the robbery, she also
described that he wore clothing similar to that of the robber. Moreover, the jury heard Officer
Sherrard testify that, after the robbery, he stopped Appellant’s vehicle and Appellant identified
himself as Tedrick. He admitted lying about his identity because of an arrest warrant for armed
robbery.
       As sole judge of the weight and credibility of the witnesses’ testimony, the jury was
entitled to resolve any inconsistencies in the evidence and determine which evidence to believe
and disbelieve. See Brooks, 323 S.W.3d at 899; see also Hooper, 214 S.W.3d at 13. In doing
so, the jury was entitled to believe Tedrick’s testimony denying involvement in the robbery and
Bearden’s testimony identifying Appellant as the robber. See Brooks, 323 S.W.3d at 899; see
also Hooper, 214 S.W.3d at 13. The State was not required to present physical evidence linking
Appellant to the aggravated robbery. See Gardner, 306 S.W.3d at 285; see also Hooper, 214
S.W.3d at 13; Harmon v. State, 167 S.W.3d 610, 614 (Tex. App.—Houston [14th Dist.] 2005,
pet. ref’d) (rational jury could have found appellant guilty of aggravated robbery without DNA
evidence, fingerprint evidence, or evidence of gun or cash). Moreover, an appellate court gives
great weight to a witness’s positive identification of a defendant. See Haywood v. State, 507
S.W.2d 756, 758 (Tex. Crim. App. 1974).




                                                4
         Accordingly, viewing the evidence in the light most favorable to the verdict, we conclude
that a reasonable jury could have found that Appellant was the perpetrator of the aggravated
robbery. See Brooks, 323 S.W.3d at 899. The jury could conclude, beyond a reasonable doubt,
that Appellant committed aggravated robbery.                  See TEX. PENAL CODE ANN. §§ 29.02(a),
29.03(a). Because the evidence is legally sufficient to support Appellant’s conviction, we
overrule Appellant’s sole issue.


                                                   DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.



                                                                    JAMES T. WORTHEN
                                                                       Chief Justice

Opinion delivered August 9, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          5
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            AUGUST 9, 2017


                                         NO. 12-17-00100-CR


                                       ANTONIO WILSON,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 13th District Court
                        of Navarro County, Texas (Tr.Ct.No. D36689-CR)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.